Citation Nr: 1709706	
Decision Date: 03/29/17    Archive Date: 04/11/17

DOCKET NO.  12-14 102	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen service connection for a lumbar spine disorder.  

2.  Entitlement to service connection for type II diabetes mellitus, to include as due to exposure to an herbicide agent.

3.  Entitlement to service connection for a connective tissue disorder, to include as due to exposure to an herbicide agent.

4.  Entitlement to service connection for a bilateral shoulder disability.

5.  Entitlement to service connection for a bilateral knee disability, to include as secondary to a service-connected disability.

6.  Entitlement to a rating in excess of 10 percent for postoperative scars and hammer toes of the right foot.

7.  Entitlement to a rating in excess of 10 percent for degenerative changes of the interphalangeal joints of the left foot.

8.  Entitlement to an effective date, prior to June 10, 2008, for the assignment of a 10 percent rating for postoperative scars and hammer toes of the right foot.

9.  Entitlement to an effective date, prior to June 10, 2008, for the assignment of a 10 percent rating for degenerative changes of the interphalangeal joints of the left foot.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Christine C. Kung, Counsel


INTRODUCTION

The Veteran served on active duty from May 1969 to December 1971.

This matter comes on appeal before the Board of Veterans' Appeals (Board) from  December 2009, February 2012, and June 2013 rating decisions of the Department of Veterans Affairs (VA) Regional Office in Detroit, Michigan (RO).  

The Board notes that while service connection for hypertension was identified as an issue on appeal in a January 2017 Appellate Brief, the Veteran did not file a timely substantive appeal (VA Form 9) addressing this issue, nor has it been certified to the Board by the Agency of Original Jurisdiction (AOJ).  Accordingly, that issue is not currently before the Board.

The issues of entitlement to service connection for a lumbar spine disorder, diabetes mellitus, a connective tissue disability, a bilateral shoulder disability, and a bilateral knee disability are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDINGS OF FACT

1.  In an unappealed February 1980 rating decision, the RO denied service connection for post-operative residuals of lumbar laminectomy with chronic low back strain. 

2.  New and material evidence has been received to reopen service connection for a lumbar spine disorder.

3.  The Veteran has hammer toes of the second and third toes of the right foot, posttraumatic exostosis of the fourth metatarsal, and a benign synovial appearing cyst in the distal first metatarsal which result in symptoms of pain, swelling, stiffness, fatigability, and flare-ups of pain.  

4.  The Veteran has hammer toes of the second and third toes of the left foot, mild hallux valgus, and degenerative changes of the interphalangeal joints and the first metatarsophalangeal joints of the left foot which result in symptoms of pain, swelling, stiffness, fatigability, and flare-ups of pain.  

5.  The claim for an increased rating for a bilateral foot disability was received in June 10, 2008; it is not factually ascertainable that an increase in disability had occurred within one year of the receipt of the June 10, 2008 claim.  



CONCLUSIONS OF LAW

1.  The February 1980 rating decision which denied service connection for a lumbar spine disorder is final.  38 U.S.C.A. § 7104 (West 2015); 38 C.F.R. § 20.1103 (2016).
 
2.  The evidence received subsequent to the February 1980 rating decision is new and material to reopen service connection for a lumbar spine disorder.  
38 U.S.C.A. § 5108 (West 2015); 38 C.F.R. §§ 3.156 (a), 3.303, 20.1105 (2016).

3.  The criteria for a rating in excess of 10 percent rating for postoperative scars and hammer toes of the right foot have not been met.  38 U.S.C.A. §§ 1155, 5103(a), 5103A, 5107 (West 2015); 38 C.F.R. §§ 4.3, 4.7, 4.71a, Diagnostic Code (DC) 5282 (2016).

4.  The criteria for an increased rating in excess of 10 percent rating for degenerative changes of the interphalangeal joints of the left foot have not been met.  38 U.S.C.A. §§ 1155, 5103(a), 5103A, 5107 (West 2015); 38 C.F.R. §§ 4.3, 4.7, 4.71a, DC 5282-5010 (2016).

5.  The criteria for an effective date, prior to June 10, 2008, for the assignment of a 10 percent rating for postoperative scars and hammer toes of the right foot have not been met.  38 U.S.C.A. §§ 1155, 5110, 5103(a), 5103A, 5107 (West 2015); 38 C.F.R. §§ 3.102, 3.321, 3.340, 3.341, 3.400(o) (2016).

6.  The criteria for an effective date, prior to June 10, 2008, for the assignment of a 10 percent rating for degenerative changes of the interphalangeal joints of the left foot have not been met.  38 U.S.C.A. §§ 1155, 5110, 5103(a), 5103A, 5107 (West 2015); 38 C.F.R. §§ 3.102, 3.321, 3.340, 3.341, 3.400(o) (2016).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

New and Material Evidence

Prior unappealed rating decisions may not be reopened absent the submission of new and material evidence warranting revision of the previous decision.  
38 U.S.C.A § 5108; 38 C.F.R. § 3.156.  "New" evidence means evidence "not previously submitted to agency decisionmakers."  38 C.F.R. § 3.156(a).  "Material" evidence means "evidence that, by itself or when considered with previous evidence of record, related to an unestablished fact necessary to substantiate the claim." 

Material evidence is: (1) evidence on an element where the claimant initially failed to submit any competent evidence; (2) evidence on an element where the previously submitted evidence was found to be insufficient; (3) evidence on an element where the appellant did not have to submit evidence until a decision of the Secretary determined that an evidentiary presumption had been rebutted; or (4) some combination or variation of the above three situations.  Kent v. Nicholson, 20 Vet. App. 1 (2006).

In order to be "new and material" evidence, the evidence must not be cumulative or redundant, and "must raise a reasonable possibility of substantiating the claim," which has been found to be enabling, not preclusive.  See Shade v. Shinseki, 24 Vet. App. 110 (2010).  When determining whether the claim should be reopened, the credibility of the newly submitted evidence is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1991).

Further, RO decisions become final "only after the period for appeal has run," and "[a]ny interim submissions before finality must be considered by the VA as part of the original claim."  Jennings v. Mansfield, 509 F.3d 1362, 1368 (Fed. Cir. 2007).  If new and material evidence is received within one year after the date of mailing of an RO decision, it may be "considered as having been filed in connection with the claim which was pending at the beginning of the appeal period that prevents an initial determination from becoming final."  King v. Shinseki, 23 Vet. App. 464, 466-67 (2010).  

When VA fails to consider new and material evidence submitted within the one-year appeal period pursuant to § 3.156(b), and that evidence establishes entitlement to the benefit sought, the underlying RO decision does not become final.  Young v. Shinseki, 22 Vet. App. 461, 466 (2009); see also Buie v. Shinseki, 24 Vet. App. 242, 252 (2011).  When statements are received within one year of the rating decision, the Board's inquiry is not limited to whether those statements constitute notices of disagreement but whether those statements include the submission of new and material evidence under 38 C.F.R. § 3.156(b).  Id.

The RO previously denied service connection for post-operative residuals of a lumbar laminectomy with chronic low back strain in a February 1980 rating decision.  The Veteran did not submit a timely notice of disagreement to the February 1980 rating decision, and no evidence addressing the claim was received within one year of the decision.  For these reasons, the denial of service connection for a lumbar spine disorder in February 1980 was final.  

A February 1980 letter notifying the Veteran of the decision shows that service connection for residuals of a back disorder was denied because the disability was not incurred in or aggravated by service, and the rating decision noted that he had developed low back pain post-service and had a lumbar laminectomy in May 1979.  Accordingly, new and material evidence must tend to establish a nexus between a currently diagnosed back disability and service.  

New evidence, relating to the claim for service connection for a lumbar spine disorder includes VA and private treatment records and lay statements.  The Veteran contends in new lay statements that his claimed disabilities are related to Agent Orange exposure in service.  A May 2009 private opinion from Dr. R.P. identified a diagnosis of degenerative disc disease and degenerative facet arthritis of the lumbar spine, and indicated that in-service exposure to an herbicide agent may have aggravated the onset of arthritis.  Accordingly, new and material evidence sufficient to reopen service connection for a lumbar spine disorder has been received.

New and material evidence sufficient to reopen the claim has been received and the claim is reopened; however, further development is necessary before the Board can address the merits of the Veteran's claim.

Increased Rating Claims

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities.  The percentage ratings are based on the average impairment of earning capacity and individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  Any reasonable doubt regarding a degree of disability will be resolved in favor of the veteran.  38 C.F.R. § 4.3. 

Staged ratings are appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  The relevant temporal focus for adjudicating an increased rating claim is on the evidence concerning the state of the disability from the time period one year before the claim was filed until VA makes a final decision on the claim.  Id.   The symptoms related to the Veteran's hallux valgus and hemorrhoids have not changed in severity over the course of the appeal period to warrant a staged rating.

Pyramiding, that is the evaluation of the same disability, or the same manifestation of a disability, under different diagnostic codes, is to be avoided when evaluating a veteran's service-connected disability.  38 C.F.R. § 4.14.  However, it is possible for a veteran to have separate and distinct manifestations from the same injury which would permit rating under several diagnostic codes; the critical element in permitting the assignment of several evaluations under various diagnostic codes is that none of the symptomatology for any one of the conditions is duplicative or overlapping with the symptomatology of the other condition.  See Esteban v. Brown, 6 Vet. App. 259, 261- 62 (1994).

In rendering a decision on appeal the Board must also analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  Gabrielson v. Brown, 7 Vet. App. 36, 39-40   (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990). 

DC 5010 provides that arthritis, due to trauma, substantiated by x-ray findings are rated as degenerative arthritis.  Under DC 5003, degenerative arthritis is rated based on limitation of motion under the appropriate diagnostic codes for the specific joint involved.  However, when the limitation of motion of the specific joint or joints involved is noncompensable under the appropriate diagnostic codes, a rating of 10 percent is for application for each such major joint or group of minor joints affected by limitation of motion, to be combined, not added under DC 5003.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  In the absence of limitation of motion, a 10 percent evaluation is assigned with x-ray evidence of involvement of two or more major joints; a 20 percent rating is assigned with x-ray evidence of involvement of two or more major joints with occasional incapacitating exacerbations.  38 C.F.R. § 4.71a.

DC 5282 provides ratings for hammer toe.  Under DC 5282, a maximum 10 percent rating is warranted for hammer toes, unilateral without claw foot.  A non-compensable rating is assigned for hammer toe of single toes.  DC 5284 provides ratings for residuals of other foot injuries.  Moderate residuals of foot injuries are rated 10 percent disabling; moderately severe residuals of foot injuries are rated 20 percent disabling; and severe residuals of foot injuries are rated 30 percent disabling.  A Note to DC 5284 provides that foot injuries with actual loss of use of the foot are to be rated 40 percent disabling.  

In evaluating disabilities of the musculoskeletal system, it is necessary to consider, along with the schedular criteria, functional loss due to flare-ups of pain, fatigability, incoordination, pain on movement, and weakness.  DeLuca v. Brown, 
8 Vet. App. 202 (1995).  Functional loss may be due to pain, supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  38 C.F.R. § 4.40.  Weakened movement, excess fatigability, incoordination, pain on movement, swelling, deformity, or atrophy of disuse are relevant factors in regard to joint disability.  38 C.F.R. § 4.45. 

With any form of arthritis, painful motion is an important factor of disability; therefore, the facial expression, wincing, etc., on pressure or manipulation, should be carefully noted and definitely related to affected joints.  Muscle spasm will greatly assist the identification.  The intent of the schedule is to recognize painful motion with joint or particular pathology as productive of disability.  It is the intention to recognize actually painful, unstable, or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint. 

Crepitation either in the soft tissues such as the tendons or ligaments, or crepitation within the joint structures should be noted carefully as points of contact which are diseased.  Flexion elicits such manifestations.  The joints involved should be tested for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with the range of the opposite undamaged joint.  38 C.F.R. § 4.59.

The Veteran was initially service-connected for bilateral hammer toes with post-operative scars.  He is currently in receipt of a 10 percent rating under DC 5282 for hammer toes in the right foot, and is in receipt of a separate 10 percent rating under DC 5282-5010 based on hammer toes with degenerative changes in the left foot.  See 38 C.F.R. § 4.71a; see also 38 C.F.R. § 4.27 (hyphenated diagnostic codes are used when a rating under one diagnostic code requires use of an additional diagnostic code to identify the basis for the evaluation assigned; the additional code is shown after the hyphen).  He contends that a higher rating is warranted for his bilateral foot disability.  

An April 2009 VA examination noted that the Veteran had a history of surgery for the repair of hammer toes of both feet in February 1970.  On examination, current symptoms included pain on the dorsum of both feet, swelling, stiffness, and fatigability.  He had flare-ups of pain weekly or more often after prolonged standing or walking.  He had no functional limitations to standing and was able to walk one to three miles and there was no evidence of abnormal weight bearing.  

On examination, there was no evidence of painful motion, instability, weakness, or abnormal weight bearing.  He had objective evidence of tenderness over the heads of the second and third metatarsal bones bilaterally.  Hammertoes were present on the second and third toes of the left foot and the right foot with no evidence of pes cavus or claw foot in either foot.  There was no evidence of malunion or nonunion of the tarsal or metatarsal bones, no atrophy, and no other foot deformity in either foot.  The Veteran had well-healed surgical scars over the second and third toes bilaterally.  

X-rays showed mild hallux valgus and degenerative changes of the interphalangeal joints and the first metatarsophalangeal joints of the left foot.  X-rays of the right foot showed hammer toes, posttraumatic exostosis of the fourth metatarsal, and a benign synovial appearing cyst in the distal first metatarsal.  The Veteran was diagnosed with degenerative changes in the left foot and mild hallux valgus, and he was diagnosed with hammer toes of the right foot.  The degenerative changes to the interphalangeal joints were stated to be superimposed on the service-connected disability.  VA treatment records dated in 2010 and 2011 show that the Veteran complained of bilateral foot pain and he was fitted for diabetic shoes.

After a review of the evidence, a rating in excess of 10 percent is not warranted for the Veteran's right foot disability.  Hammer toes of the second and third toes with x-ray evidence of posttraumatic exostosis (a benign bony growth, Dorland's Illustrated Medical Dictionary 656 (30th ed. 2003)) of the fourth metatarsal, and a benign synovial appearing cyst in the distal first metatarsal have been rated as analogous to hammer toe of all toes of the right foot, and have been assigned a 10 percent rating under DC 5282.  A 10 percent rating is the maximum rating available under DC 5282.  Therefore, that a higher rating is not available to the Veteran under that Diagnostic Code.  The April 2009 VA examination shows that he does not have claw foot of either the right or left foot to warrant a separate or higher rating under DC 5278.

Next, the Veteran's right foot disability, characterized by hammer toes of the second and third toes, posttraumatic exostosis of the fourth metatarsal, and a benign cyst in the distal first metatarsal does not approximate a moderately severe foot injury to warrant a higher rating under DC 5284.  While manifestations of his foot disability may be alternately rated under DC 5284, a separate rating is not warranted based on the same manifestations considered in assigning a 10 percent rating under DC 5282.  A separate rating for the right foot under DC 5084 would constitute impermissible pyramiding.  See Esteban v. Brown, 6 Vet. App. 259, 261- 62 (1994).  

The record shows that the Veteran's foot disability results in pain, swelling, stiffness, fatigability, and flare-ups of pain, but not painful motion, instability, weakness, or abnormal weight bearing.  The functional loss due to pain, swelling, and stiffness, fatigability, and flare-ups of pain has already been considered in the assignment of a 10 percent rating under DC 5282.  See 38 C.F.R. §§ 4.40, 4.45, 4.59 (2015); DeLuca v. Brown, 8 Vet. App. 202, 206-7 (1995).  The April 2009 VA examination shows that he had no limitations to standing, other than requiring rest during flare-ups of pain, and he reported that he could walk one to three miles.  For these reasons, the right foot disability does not approximate a higher 20 percent rating based on a moderately severe foot injury under DC 5284.  Even with consideration of his limitations due to pain, a higher rating is not warranted under DC 5284.  

Next, a rating in excess of 10 percent is not warranted for the Veteran's left foot disability.  He was assigned a 10 percent rating for his left foot disability under DC 5282-5010 based on hammer toes of the second and third toes of the left foot with x-ray evidence of degenerative changes of the interphalangeal joints and the first metatarsophalangeal joints of the left foot.  

In this case, the 10 percent rating was assigned for the Veteran's disability based on the combination of findings related to both hammer toes in the second and third toes and degenerative changes in joints of the left foot.  Because he did not have hammer toes present in all toes of the left foot, a 10 percent rating was appropriately assigned under DC 5282-5010 based on findings of arthritis.  

For the purpose of rating a disability from arthritis, the interphalangeal, metatarsal, and tarsal joints of the lower extremities are considered as a group of minor joints, ratable on parity with major joints.  38 C.F.R. § 4.45(f).  Because arthritis is shown to affect one group of minor joints in the left lower extremity, a rating in excess of 10 percent is not warranted under DC 5282-5010 based on findings of arthritis.  See also 38 C.F.R. §§ 4.40, 4.45, 4.59 (2016).  Further, a separate rating is not warranted under DC 5282 where he does not have the presence of hammer toes of all toes in the left foot, and where his overall impairment due to symptoms of left foot pain, swelling, stiffness, fatigability, and flare-ups of pain, without evidence of painful motion on objective examination, has already been rated under DC 5010 based on arthritis.  

While the Veteran's left foot disability may alternately be rated as analogous to an other foot injury under DC 5284, a separate rating is not warranted based on the same manifestations of pain, swelling, stiffness, fatigability, and flare-ups of pain considered in assigning a 10 percent rating under DC 5282-5210.  The record shows that his left foot disability results in pain, swelling, stiffness, fatigability, and flare-ups of pain, but not painful motion, instability, weakness, or abnormal weight bearing.  He had no limitations to standing, other than requiring rest during flare-ups of pain, and could walk one to three miles.  

For these reasons, the Veteran's left foot disability is not shown by the evidence of record to be analogous to a moderately severe foot injury to warrant a higher rating under DC 5284.  The functional loss due to pain, swelling, and stiffness, fatigability, and flare-ups of pain has already been considered in the assignment of a 10 percent rating under DC 5282-5010, and even with consideration of his limitations due to pain, a higher rating is not warranted under DC 5284.  38 C.F.R. §§ 4.40, 4.45, 4.59 (2015); DeLuca v. Brown, 8 Vet. App. 202, 206-7 (1995). 

While April 2009 X-rays identify mild hallux valgus in the left foot, a compensable rating is not warranted under the provisions of DC 5280 where the hallux valgus has not been operated on with resection of the metatarsal head, and is not of a severity equivalent to amputation of the great toe.  The evidence of record shows that hallux valgus is mild in degree and is not of a severity equivalent to amputation of the great toe.  For these reasons, hallux valgus in the left foot, does not warrant a separate 10 percent rating under DC 5280 at any time during the appeal period.  

Next, a separate or higher evaluation is not available for either foot under other provisions of the diagnostic code.  DCs 5276, 5277, 5278, 5279, and 5283 are not for application because there have been no objective finding of pes planus, weak foot, claw foot, anterior metatarsalgia, or nonunion or malunion or the tarsal or metatarsal bones secondary to the service-connected hammer toes and surgical residuals.  Additionally, VA examinations show that the surgical scars were well-healed, and he has not asserted that he has painful or unstable scars to warrant a separate rating under 38 C.F.R. § 4.118, DC 7801.  

For these reasons, increased ratings are not warranted for postoperative scars and hammer toes of the right foot and degenerative changes of the interphalangeal joints of the left foot.  Because the preponderance of the evidence is against the appeal or an increased rating, the benefit of the doubt doctrine is not for application.  

Next, the Board has considered whether referral for an extraschedular evaluation is warranted.  In exceptional cases an extraschedular rating may be provided.  
38 C.F.R. § 3.321.  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008).

Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  In the second step of the inquiry, however, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  38 C.F.R. 3.321(b)(1) (related factors include "marked interference with employment" and "frequent periods of hospitalization").  

When the rating schedule is inadequate to evaluate a claimant's disability picture and that picture has related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for completion of the third step-a determination of whether, to accord justice, the claimant's disability picture requires the assignment of an extraschedular rating.  Id. 

Turning to the first step of the extraschedular analysis, for the increased rating period, the symptomatology and impairment caused the Veteran's bilateral foot disability are specifically contemplated by the schedular rating criteria, and no referral for extraschedular consideration is required.  The schedular rating criteria specifically provide for disability ratings for feet based on findings related to hammer toes and other conditions of the foot, as well as consideration for limitation of function, to include as due to pain, flare-ups of pain, weakness, incoordination, or fatigability due to arthritis.  

The Veteran's bilateral foot disability is characterized by findings of hammer toes in the second and third toes of the bilateral feet, pain, flare-ups of pain, and fatigability, as well as findings of arthritis in the left foot and posttraumatic exostosis and a benign cyst in the right foot.  His symptoms and impairment are part of or similar to symptoms listed under the schedular rating criteria and higher ratings are available based on more severe degrees of impairment or limitation of function or motion.  For these reasons, the schedular rating criteria are adequate to rate the bilateral foot disability and referral for consideration of an extraschedular evaluation is not warranted.  

In addition, the schedule is intended to compensate for average impairments in earning capacity resulting from service-connected disability in civil occupations.  
38 U.S.C.A. § 1155.  "Generally, the degrees of disability specified [in the rating schedule] are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability."  38 C.F.R. § 4.1.  

In this case, the problems reported by the Veteran, to include difficulty with walking or standing for prolonged periods of time due to pain and flare-ups of pain, are specifically contemplated by the criteria discussed above, and this includes the effect of his disability on occupational or daily functioning.  In the absence of exceptional factors associated with the bilateral foot disability, the criteria for referral for consideration of an extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

Further, a veteran may be entitled to "consideration [under 38 C.F.R. § 3.321(b)] for referral for an extra-schedular evaluation based on multiple disabilities, the combined effect of which is exceptional and not captured by schedular evaluations."  Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014).  Referral for an extraschedular rating under 38 C.F.R. § 3.321(b) is to be considered based upon either a single service-connected disability or upon the "combined effect" of multiple service-connected disabilities when the "collective impact" or "compounding negative effects" of the service-connected disabilities, when such presents disability not adequately captured by the schedular ratings for the service-connected disabilities.  

In this case, the Veteran has not asserted, and the evidence of record has not suggested, any such combined effect or collective impact of multiple service-connected disabilities that create such an exceptional circumstance to render the schedular rating criteria inadequate.  In this case, there is neither allegation nor indication that the collective impact or combined effect of more than one service-connected disability presents an exceptional or unusual disability picture to render inadequate the schedular rating criteria.  


Effective Date Claims

The effective date of an award based on a claim for increase of compensation "shall be fixed in accordance with the facts found, but shall not be earlier than the date of receipt of application."  38 U.S.C.A. § 5110(a).  The effective date for increased rating shall be the earliest date as of which it is factually ascertainable that an increase in disability had occurred, if the claim is received within one year from such date; otherwise, the effective date for the increase is the date of receipt of the claim for increase.  38 U.S.C.A. § 5110(b)(2); 38 C.F.R. § 3.400(o)(2).  VA regulations provide that the effective date for increased ratings shall be the "date of receipt of claim or date entitlement arose, whichever is later."  38 C.F.R. § 3.400(o)(1). 

An effective date for an increased rating may be assigned later than the date of receipt of the claim, if the evidence shows that the increase in disability actually occurred after the claim was filed, but never earlier than the date of receipt of the claim for increase.  In general, "date of receipt" means the date on which a claim, information or evidence was received in VA.  38 C.F.R. § 3.1(r).  A claim is "a formal or informal communication in writing requesting a determination of entitlement or evidencing a belief in entitlement to a benefit."  38 C.F.R. § 3.1(p).

The record shows that the Veteran filed an original claim for service connection for a bilateral foot disability in August 1979.  The RO granted service connection in February 1980 and assigned an initial 0 percent (non-compensable) rating effective the date of the claim.  He did not appeal the February 1980 rating decision.  The next document of record, subsequent to the February 1980 rating decision and notice, is a June 10, 2008, formal application for compensation and pension, in which the Veteran identified "Hammer Toes, Sore feet & toes."  In a subsequent May 2009 statement, he clarified that his bilateral foot disability had worsened.  

The RO granted an increased 10 percent rating for the right foot and an increased 10 percent rating for the left foot effective June 10, 2008, the date of the Veteran's claim.  The June 10, 2008, claim is the earliest document of record that can be construed as a claim for an increased rating for the service-connected bilateral foot disability.  There were no earlier claims received subsequent to the unappealed February 1980 rating decision which granted service connection for bilateral hammer toes.  

The Veteran contends in a May 2010 statement that he filed a claim for the feet in August 1979, in 1984, and in December 2006 through his representative.  He contends in an October 2011 statement that the effective date should be August 1979.  In a July 2012 statement, his former representative contends that an effective date for the Veteran's increased rating should be one year prior to the receipt of the claim.  

With regard to the Veteran's contention that he filed claims related to his feet in August 1979, 1984, and 2006, the record shows that he filed an initial claim for service connection for the bilateral feet in August 1979, and service connection was granted effective the date of the August 1979 claim.  The current appeal, however, is for an earlier effective date for an increased rating.  He did not appeal his assigned rating in February 1980 and that decision became final.  He has, instead, submitted an appeal to the December 2009 rating decision which granted an increased rating for his bilateral foot disability.  The effective date for an increased is the date of receipt of the claim for increase, which in this case is June 10, 2008.  

While the Veteran contends that he filed additional claims in 1984 and 2006, the record shows that there were no documents received from him or any representative between the date of the February 1980 notice of decision and a June 10, 2008 claim.  But if a claim had been filed in 1984 or 2006, such documents would have been associated with the record.  See United States v. Chemical Foundation, Inc., 272 U.S. 1, 14-15, 71 (1926) (holding that is presumed that government officials "have properly discharged their official duties."); see also Woods v. Gober, 14 Vet. App. 214, 220 (2000) (The presumption of regularity attaches to "all manner of VA processes and procedures.").  Thus, the earliest date a claim for an increased rating was received was June 10, 2008.  

The Veteran's former representative contends that the effective date for the increased rating should be one year prior to the receipt of the June 2008 claim.  VA regulations provide that the effective date for increased rating shall be the earliest date as of which it is factually ascertainable that an increase in disability had occurred, if the claim is received within one year from such date; otherwise the effective date for the increase is the date of receipt of the claim.  38 U.S.C.A. § 5110 (b)(2); 38 C.F.R. § 3.400 (o)(2).  

It is not factually ascertainable that an increase in disability had occurred within one year of the receipt of the Veteran's claim.  In that regard, there is no evidence which identified an increase in disability prior to the June 2008 claim.  He asserted, in a May 2009 statement, that his feet kept getting worse.  He was afforded a VA examination in April 2009 to evaluate his bilateral foot disability.  The date of the April 2009 VA examination is the earliest date in which it was factually ascertainable that an increase in disability had occurred.  Accordingly, the effective date of the increased rating was appropriately assigned by the earlier date of receipt of the claim. 

For these reasons, an effective date, prior to June 10, 2008, is not warranted for the assignment of separate 10 percent ratings for postoperative scars and hammer toes of the right foot, and for degenerative changes of the interphalangeal joints of the left foot.  Because the preponderance of the evidence is against the appeal for an earlier effective date, the benefit of the doubt doctrine is not for application.  See 38 U.S.C.A. § 5107; 38 C.F.R. §§ 4.3, 4.7 (2016).

Finally, the Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2016); 38 C.F.R. §§ 3.102, 3.156(a), 3.326(a) (2016); see also Dingess v. Nicholson, 19 Vet. App. 473 (2006).  The RO issued April 2009 and July 2009 preadjudicatory notice to the Veteran which met the VCAA notice requirements.

Because this decision constitutes a full grant of the benefits sought on appeal with regard to the appeal to reopen service connection for a lumbar spine disorder, no further discussion regarding VCAA notice or assistance duties is required with regard to that claim.  

VA has made reasonable efforts to obtain relevant records and evidence to address the Veteran's increased rating claims.  The information and evidence that has been associated with the claims file includes service treatment records, lay statements, VA and private medical records, and VA examinations.  The April 2009 VA examination of the feet is adequate because the examination was performed by a medical professional, and is sufficient for rating purposes. Accordingly, VA's duty to assist with respect to obtaining a VA examination or opinion has been met.  38 C.F.R. § 3.159 (c)(4) (2016).  

The appeal for an earlier effective date is considered to be "downstream" issue from the original grant of VA benefits.  VA's General Counsel has promulgated an advisory opinion holding that separate notice of the VA's duty to assist and notify the claimant of his or her concomitant responsibilities in the development of claims involving such downstream issues is not required when adequate VCAA notice was provided following receipt of the original claim. VAOPGCPREC 8-2003.  The outcome of the earlier effective date claims depend exclusively on documents which are already contained in the record.  The Court has held that an appellant claiming entitlement to an earlier effective date is not prejudiced by a failure to provide VCAA notice of the laws and regulations governing effective dates, if, based on the facts of the case, entitlement to an earlier effective date is not shown as a matter of law.  See Nelson v. Principi, 18 Vet. App. 407, 410 (2004).  For these reasons, VA has fulfilled the duties to notify and assist the Veteran. 


ORDER

New and material evidence having been received, the application for service connection for a lumbar spine disorder is reopened.  The appeal is granted to this extent.

An increased rating in excess of 10 percent rating for postoperative scars and hammer toes of the right foot is denied.

An increased rating in excess of 10 percent rating for degenerative changes of the interphalangeal joints of the left foot is denied.

An effective date, prior to June 10, 2008, for the assignment of a 10 percent rating for postoperative scars and hammer toes of the right foot is denied.

An effective date, prior to June 10, 2008, for the assignment of a 10 percent rating for degenerative changes of the interphalangeal joints of the left foot is denied.


REMAND

Pursuant to VA's duty to assist, VA will provide a medical examination or obtain a medical opinion based upon a review of the evidence of record if VA determines it is necessary to decide the claim.  38 C.F.R. § 3.159(c)(4)(i) (2016).  

The Veteran contends that presumptive service connection is warranted for type II diabetes mellitus.  The record shows that he served in the Republic of Vietnam and he is presumed to have been exposed to an herbicide agent in service.  A February 2011 VA treatment report identified persistently elevated fasting blood sugars consistent with diabetes mellitus.  Accordingly, a remand for a VA examination is warranted to help determine if the Veteran has a current diagnosis of diabetes mellitus.  

The Veteran also contends that his diagnosed orthopedic disabilities are related to Agent Orange exposure in service.  He submitted a May 2009 opinion from Dr. R.P. which indicated that dioxin exposure could result in deterioration of soft tissues around the joints and could aggravate the onset of arthritis.  Accordingly, a remand for a supplemental medical opinion is necessary to address whether in-service exposure to an herbicide agent caused or aggravated a claimed connective tissue disability and arthritis in the lumbar spine, bilateral shoulders, and bilateral knees. 

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA examination to assist in determining if the Veteran has a current diagnosis of diabetes mellitus, type II.  All relevant diagnostic testing should be conducted.  

2.  Obtain a supplemental VA medical opinion to assist in determining if a claimed connective tissue disability and arthritis in the lumbar spine, bilateral shoulders, and bilateral knees were caused or aggravated by exposure to an herbicide agent in service.  Another examination is not required.  The relevant documents in the claims folder should be made available for review in connection with this examination.  All indicated tests and studies should be performed. 

The examiner should identify all currently lumbar spine, bilateral shoulder, and bilateral knee disabilities, and should clarify whether the Veteran has a currently diagnosed connective tissue disorder other than arthritis.  With regard to the identified disabilities, the examiner should offer the following opinion: 

Is it at least as likely as not (a 50 percent or greater probability) that an identified lumbar spine, bilateral shoulder, or bilateral knee disability, to include arthritis or other connective tissue disorder is either proximately due to, or alternatively, permanently aggravated by exposure to an herbicide agent in service?

The examiner should provide a rationale for his or her opinion with reference to the evidence of record.  In rendering an opinion, the examiner should address the May 2009 private medical opinion.

3.  After all development has been completed, readjudicate the claims.  If the benefit sought remains denied, the Veteran and his representative should be furnished a supplemental statement of the case, and be given an opportunity to submit written or other argument in response before the claims file is returned to the Board for further appellate consideration.


The Veteran is advised to appear and participate in any scheduled VA examination, as failure to do so may result in denial of this claim.  The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2016).




______________________________________________
L. HOWELL
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


